DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20180356528 A1 (Schaffner et al.).

Claim 1, Schaffner teaches a light detection and ranging (LIDAR) system comprising: 

              a second receive optical coupler (see figure 1 Ref 28’and paragraph 64 note second grating in-coupler);  
             a first optical mixer configured to receive a first receive signal from the first receive optical coupler (see figure 1 and paragraph 64 note receiver, first mixer 30);
             a second optical mixer configured to receive a second receive signal from the second receive optical coupler (see figure 1 and paragraph 64 note receiver, second mixer 30′);
            and an optical switch configured to switch an oscillator light signal between the first optical mixer and the second optical mixer (see figure 1 and paragraph 63 note optical switch 40 ), wherein the first optical mixer is configured to generate a first electrical signal in response to receiving the oscillator light signal and the first receive signal, and wherein the second optical mixer is configured to generate a second electrical signal in response to receiving the oscillator light signal and the second receive signal (para 76 figure 3 note optical mixer 30 of the LIDAR 10 of FIG. 1. Para 77 Note balanced photodetectors/photodiodes (84, illustrated in FIG. 4). Also note that both optical mixers 30 and 30’ of figure 1 has similar configuration and therefore has balanced photodetectors/photodiode that produce first and second electrical signals.).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356528 A1 (Schaffner et al.) in view of US 20200333533 A1 (Rogers et al.).
                     Claim 5, Schaffner teaches the LIDAR system of claim 1. Schaffner fails but Rogers teaches the LIDAR system further comprising: 
                          a transmit optical coupler disposed between the first receive optical coupler and the second receive optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 135. Para 90 note optical coupler can be optical fiber.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Schaffner and Rogers for the purpose of avoiding overlap of return beams.
                      Claim 6, Schaffner as modified in view of Rogers teaches the LIDAR system of claim 5. Rogers teaches wherein the first receive optical coupler is orthogonal to the transmit optical coupler, and wherein the second receive optical coupler is orthogonal to the transmit optical coupler (see figure 2J Ref 225a′, 225b’ , 223. Para 136 note orthogonal.).  

                           Claim 7, Schaffner as modified in view of Rogers teaches the LIDAR system of claim 6. Rogers teaches wherein the transmit optical coupler is configured to emit a transmit beam having a first polarization orientation ,and wherein the first receive optical coupler is configured to receive a second polarization orientation that is orthogonal to the first polarization orientation, and wherein the second receive optical coupler is also configured to receive the second polarization orientation (para 0216 note the transmission waveguide and the receiving waveguide may be polarization maintaining fibers with orthogonal orientations.).
 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Schaffner and Rogers because teaching reference NPL1 (Sensing with Polarized LIDAR in Degraded Visibility Conditions Due to Fog and Low Clouds) teaches (4. Summary and Conclusions: para2 note the use of a polarized source together with a cross-polarized receiver can improve the target-signal to atmospheric-signal ratio in a dense aerosol medium for a LIDAR system.).
                  Claim 17,  Schaffner teaches a light detection and ranging (LIDAR) device (para 59 note LIDAR) including: 
                           a first receive optical coupler (see figure 1 and paragraph 64 note first grating in-coupler);

                         a first optical mixer configured to receive a first receive signal from the first receive optical coupler(see figure 1 and paragraph 64 note receiver, first mixer 30);
                        a second optical mixer configured to receive a second receive signal from the second receive optical coupler (see figure 1 and paragraph 64 note receiver, second mixer 30′);
                        and an optical switch configured to switch an oscillator light signal between the first optical mixer and the second optical mixer (see figure 1 and paragraph 63 note optical switch 40 ), wherein the first optical mixer is configured to generate a first electrical signal in response to receiving the oscillator light signal and the first receive signal, and wherein the second optical mixer is configured to generate a second electrical signal in response to receiving the oscillator light signal and the second receive signal (para 76 figure 3 note optical mixer 30 of the LIDAR 10 of FIG. 1. Para 77 Note balanced photodetectors/photodiodes (84, illustrated in FIG. 4). Also note that both optical mixers 30 and 30’ of figure 1 has similar configuration and therefore has balanced photodetectors/photodiode that produce first and second electrical signals.).  
                         Schaffner teaches a Lidar system. Schaffner fails but Rodger teaches a Lidar can be used in an autonomous vehicle control system for an autonomous vehicle (para 57 note control systems for autonomous vehicles) and Schaffner fails but Rodger teaches one or more processors configured to control the autonomous vehicle in response to the first electrical signal and the second electrical signal (From figure 2A, it can be seen that there are two optical mixers 284 that produce electrical signals and also note Ref 250 and 272. Para 161 note the processing optical mixers, generate a signal based on the combining of the second signal and the reference beam, and operate a device based on the signal.).
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Schaffner and Rogers because Rodger teaches (para 57 note the location and speed of surrounding objects can be obtained and this information is expected to be of value in control systems for autonomous vehicles, such as self-driving, or driver assisted, automobiles.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356528 A1 (Schaffner et al.) in view of US 20200333533 A1 (Rogers et al.) further in view of EP 1640747 A1 (YANAGISAWA et al.).
                               Claim 8, Schaffner as modified in view of Rogers teaches the LIDAR system of claim 5. Schaffner as modified in view of Rogers fails but YANAGISAWA teaches  the system further comprising: 
                        a splitter configured to receive laser light, wherein the splitter is configured to provide a first percentage of the laser light to the transmit optical coupler (see figure 1 Ref 39 splitting device and Ref 40), and wherein the splitter is configured to provide a second percentage of the laser light to the optical switch (see figure 1 Ref 39 splitting device and Ref 44 switch).  
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356528 A1 (Schaffner et al.) in view of US 20200333533 A1 (Rogers et al.) further in view of EP 1640747 A1 (YANAGISAWA et al.) further in view of US 20200018854 A1 (Hicks et al.) .

                       Claim 9, Schaffner as modified in view of Rogers further in view of YANAGISAWA teaches the LIDAR system of claim 8. Schaffner as modified in view of Rogers further in view of YANAGISAWA fails but Hicks teaches wherein the laser light has an infrared wavelength (see figure 1 para 36 note infrared.). 
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Schaffner and Rogers and YANAGISAWA and Hicks because infrared light beams do not interfere with the vision of the user.



Allowable Subject Matter
Claim 2,3,4,18,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                               Regarding claims 2,3,4,18,19,20 the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Schaffner teaches rotating mirrors and optical mixers of claim 2,18 but fails to teach a rotating mirror configured to rotate in a first direction when the optical switch is switched to provide the oscillator light signal to the first optical mixer, the rotating mirror configured to rotate in a second direction when the optical switch is switched to provide the oscillator light signal to the second optical mixer, wherein the first direction is opposite of the second direction. Claim 3,4 depend on claim 2 and 19,20 depend on claim18. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the applicant.


Claim 10,11,12,13,14,15,16 allowed.
                               Regarding claims 10,11,12,13,14,15,16, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in Claims 11,12,13,14,15,16 are dependent claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJIDA NASER/Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645